Citation Nr: 0205817	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a disability manifested 
by deteriorating vision.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from January 1971 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In a November 2000 decision, the Board remanded the 
veteran's claim for additional development.  That development 
has been completed and the veteran's claim is again before 
the Board.  

The Board additionally notes that by way of history that, in 
the January 1994 rating decision, the RO established service 
connection for bilateral chondromalacia, each knee evaluated 
as noncompensable; infertility secondary to azoospermia; 
cervical strain; and a skin condition diagnosed as urticaria.  
In the same rating decision, besides denying service 
connection for deteriorating eyesight, the RO also denied 
service connection for a rib condition (costochondritis), 
colitis with subsequent diverticulosis with acute bleed, 
residuals of bronchitis, and left carpal tunnel syndrome.  
The veteran perfected an appeal with respect to each of the 
denied claims.  

In August 1998, the veteran submitted a statement to the RO 
withdrawing from appeal his claims for a rib condition 
(costochondritis), an undiagnosed intestinal disorder, and 
bronchitis.  As such, these issues are no longer in appellate 
status.  Furthermore, in a rating decision dated in February 
2000, the RO established service connection for left carpal 
tunnel syndrome and for diverticulosis, and as such those 
issues are no longer in appellate status.  

The Board further notes that the veteran timely expressed 
disagreement with the initial zero percent ratings assigned 
for his bilateral knee chondromalacia, arguing specifically 
that a 10 percent rating was warranted.  Subsequently, in a 
rating decision dated in February 1995, the RO awarded a 10 
percent evaluation for right knee chondromalacia.  In an 
August 2001 Decision Review Officer decision, the veteran was 
awarded a 10 percent evaluation for left knee chondromalacia.  
Given the veteran's "clearly expressed intent to limit the 
appeal" to entitlement to a 10 percent disability rating for 
bilateral knee chondromalacia, the issue is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The Board is also cognizant that, in a rating decision dated 
in February 1997, the RO established service connection for 
an undiagnosed illness manifested by a respiratory impairment 
and assigned a 10 percent evaluation.  That grant was made 
effective November 2, 1994, the effective date of 38 U.S.C.A. 
§ 1117 (West Supp. 2001); and 38 C.F.R. § 3.317, the statute 
and regulation under which service connection for an 
undiagnosed illness was granted.  The statement of the case 
issued in February 1997 cited the decision of the United 
States Court of Appeals for Veterans Claims in Holland v. 
Brown, 9 Vet. App. 324 (1996).  

In a letter dated April 22, 1998, the RO advised the veteran 
that the U.S. Court of Appeals for the Federal Circuit had 
issued a decision that changed the procedures mandated in 
Holland, and that thus, if the veteran wished to disagree 
with the effective date or evaluation of his respiratory 
award he must submit a notice of disagreement within one year 
of the letter.  In correspondence received in June 1998, the 
veteran cited recent pulmonary testing and a physician's 
observation of shortness of breath without "real problems."  
He further indicated the "Holland v. Brown issue...is on open 
status...."  The veteran made no specific argument pertinent 
to the effective date or the percentage rating assigned.  The 
RO accepted such as a notice of disagreement and, on February 
8, 2000, issued a statement of the case pertinent to the 
effective date assigned.  

The RO listed both the effective date and rating issues in 
that statement of the case and advised the veteran of the 
need to file a substantive appeal.  The RO then ordered a VA 
examination pertinent to those issues and included such in a 
supplemental statement of the case issued in July 2000.  The 
veteran did not file a timely formal substantive appeal or 
otherwise include the effective date or percentage rating 
matters in any correspondence received thereafter.  Nor has 
his representative included such in any correspondence or 
documentation, to include the VA Form 646 received in 
September 2000.

Thus, the matters of the effective date and percentage rating 
assigned to the veteran's undiagnosed respiratory disability 
are not in appellate status.  The Board's conclusion does not 
prejudice the veteran inasmuch as he was never lead to 
believe by the RO that these issues were perfected for 
appellate consideration and they were not certified as being 
in appellate status.  Cf. VAOPGCPREC 9-99 (1999), 64 Fed. 
Reg. 52376(1999)



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Refractive error is not a disability for VA purposes.  

3.  Deteriorating visual acuity was not caused or chronically 
worsened by the veteran's service-connected urticaria.  

4.  A right eye corneal scar pre-existed service, was not 
aggravated in service, nor has it caused or chronically 
worsened the veteran's deteriorating visual acuity.  



CONCLUSION OF LAW

A disability manifested by deteriorating vision was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303, 3.310(a), 4.9 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  Holliday v. Principi, 14 Vet App 280 
(2001).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO and the basis of the RO's decision with 
respect to his claim.  Furthermore, the veteran has been 
notified of the provisions of the VCAA.  In addition, the RO 
has obtained all identified medical evidence pertinent to the 
veteran's claim, and the veteran has been provided with a 
number of eye examinations.  In sum, the facts relevant to 
the veteran's claim have been properly developed and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations.  
Therefore, the Board will proceed to decide the veteran's 
claim on the merits.  

II.  Factual Background

A review of the veteran's service medical records reflects an 
enlistment medical examination in September 1970.  Distant 
visual acuity was measured as 20/200 bilaterally uncorrected, 
corrected to 20/20 bilaterally.  Near visual acuity was J-2 
uncorrected in the right eye, corrected to J-1; and J-4 
uncorrected in the left eye, corrected to J-1.  A health 
record, dated in January 1971, noted distant visual acuity as 
20/100 bilaterally uncorrected, corrected to 20/20 
bilaterally.  

A reenlistment examination in January 1973 noted measured 
distant visual acuity as  20/200 bilaterally uncorrected, 
corrected to 20/15 bilaterally.  A medical examination in May 
1973 noted measured distant visual acuity as 20/200 
bilaterally uncorrected, corrected to 20/20 in the right eye 
and 20/15 in the left eye.  A medical examination in July 
1974 noted measured distant visual acuity as 20/200 
bilaterally uncorrected, corrected to 20/20 bilaterally.  

Examination of the veteran's visual acuity in February 1984 
revealed distant visual acuity as 20/400 bilaterally 
uncorrected, corrected to 20/20 in the right eye and 20/25 in 
the left eye.  During a retirement medical examination in 
July 1992, measured distant visual acuity was 20/400 
bilaterally uncorrected, corrected to 20/20 in the right eye 
and 20/70 in the left eye.  A September 1992 eye examination 
reflected a diagnosis of myopic astigmatism and presbyopia, 
with a finding of normal ocular health.   

In October 1992, the veteran filed a claim for service 
connection for loss of visual acuity.  

In July 1993, Jon C. Burpee, M.D., examined the veteran.  Dr. 
Burpee noted the veteran's complaints of decreased visual 
acuity over the years.  The veteran was noted to wear contact 
lenses mostly, but also to wear glasses with a bifocal.  He 
had a history of ocular injury dating back to early 
childhood, when he was hit in the right eye by a rock.  On 
clinical examination, unaided visual acuity was 20/count 
fingers in each eye.  Best corrected visual acuity was 20/20 
in each eye.  Uncorrected near vision was not available.  
Corrected near vision was J-1 bilaterally.  Visual field 
examination was normal.  The lens was clear bilaterally.  
There was a well-healed corneal scar in the right eye.  
External examination revealed 1+ lid erythema and dryness of 
the right upper eyelid, and a trace on the left upper eyelid.  
Dr. Burpee's diagnosis was refractive error, myopia, and 
astigmatism, moderate in degree, with best corrected vision 
20/20; corneal scar of the right eye dating back to childhood 
and not affecting visual acuity; and blepharitis, unknown 
etiology, mildly symptomatic.  

Thereafter, in November 1998, the veteran was examined a 
second time by Dr. Burpee.  It was noted that the veteran did 
not have a history of any eye injury or disease while on 
active duty, but for the last few years had been experiencing 
a chronic, intermittent dryness and cracking of the skin of 
the right upper eyelid.  The veteran was noted to control 
this with the use of hydrocortisone lotion.  On clinical 
evaluation, visual acuity, unaided, was 20/400 in each eye.  
Corrected with current glasses, visual acuity was measured as 
20/20 in the right eye and 20/70 in the left eye.  A 
refraction was done, which revealed a change in the veteran's 
glasses, and his best corrected visual acuity measured 20/20 
in each eye with a new correction.  Additionally, external 
examination revealed a 1+ erythema of the right upper eyelid, 
which appeared to be chronic contact dermatitis.  The left 
upper eyelid was normal.  Visual field examination was 
normal.  The lens was clear bilaterally, and disc, macular, 
peripheral retina, and vessels were normal.  

Dr. Burpee's diagnosis was myopic refractive error, with best 
corrected distance visual acuity of 20/20 in both eyes; old 
corneal scar, right eye, secondary to childhood injury; and 
contact dermatitis syndrome, right upper eyelid, controlled 
with corticosteroid lotion.  

In November 2001, the veteran was again examined by Dr. 
Burpee.  The veteran was noted as a myopic individual who 
wore contact lenses on the monofit scheme (one for distance 
and one for near).  The veteran reported that he recently had 
seen occasional flashes of light in a circular shape when he 
awakened in the morning.  On clinical evaluation, visual 
acuity, without correction at distance, measured 20/400 in 
the right eye and 20/count fingers in the left eye.  

With the veteran's current glasses, the visual acuity was 
measured as 20/25 in the right eye and 20/30 in the left eye.  
Near vision measured J1+ in the right and J3 in the left.  A 
refraction was done, which did not significantly improve the 
veteran's visual acuity and was essentially unchanged from 
his glasses.  Additionally, visual field examination was 
normal, and the lens was clear bilaterally.  The right cornea 
exhibited an old linear scar, and the left cornea was normal.  
The disc, macula, vessels and peripheral retina were normal 
bilaterally.  Furthermore, external examination revealed the 
lids and lashes to be normal.  Dr. Burpee's diagnosis was 
refractive error, high myopia, with best corrected visual 
acuity of 20/25 in the right eye and 20/20 in the left eye; 
old corneal scar of the right eye, present since childhood, 
stable and unchanging; and morning eye dryness.  

Dr. Burpee commented that he did not see any active eye 
disease in the veteran and did not see any connection at all 
between the veteran's ocular condition and any urticaria.  He 
indicated that there was no medical evidence that the 
veteran's myopia increased because of his active duty status, 
over what would have been present simply on a genetic basis.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury  incurred or aggravated in line of 
duty during active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9.

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The record demonstrates that the veteran's visual acuity was 
not perfect when he enlisted in the U.S. Marine Corps in 
1970.  It is the veteran's contention that his visual acuity 
worsened during service, which included worsening due to 
aggravation of a pre-existing corneal scar in his right eye.  

The Board is cognizant that, when the veteran underwent an 
enlistment medical examination in September 1970, his distant 
visual acuity was measured as 20/200 bilaterally uncorrected, 
corrected with glasses to 20/20 bilaterally.  Near visual 
acuity was J-2 uncorrected in the right eye, corrected to J-
1; and J-4 uncorrected in the left eye, corrected to J-1.  
Although he continued to have impaired visual acuity 
throughout service, with uncorrected distant visual acuity on 
retirement examination in July 1992, of 20/400 bilaterally 
uncorrected, the veteran's visual acuity was corrected with 
glasses to 20/20 in the right eye and 20/70 in the left eye.  

VA requested medical examinations post-service reflect 
findings of refractive error, myopia, and astigmatism.  On 
examination in July 1993 and November 1998, the veteran's 
distant visual acuity was corrected with glasses to 20/20 
bilaterally.  Dr. Burpee in July 1993 noted that the corneal 
scar of the right eye did not affect the veteran's visual 
acuity at that time.  That finding has not changed following 
subsequent examinations also from Dr. Burpee.  

Moreover, the veteran was afforded an examination in November 
2001 for the specific purpose of determining whether his loss 
of visual acuity was incurred in, or aggravated by, service.  
Dr. Burpee reported that the veteran had no active eye 
disease and also found no connection between the loss in 
visual acuity and the veteran's service-connected urticaria.  
Furthermore, Dr. Burpee indicated that there was no medical 
evidence that the veteran's myopia had increased due to 
active service over what would have been present simply on a 
genetic basis.  

The Board notes that while it is true that the veteran's 
uncorrected distant visual acuity did decrease or become 
worse during service, the evidence reflects that this was due 
to refractive error, which is not considered a disease or 
injury for purposes of service connection.  Furthermore, Dr. 
Burpee's opinion constitutes a clear finding that any 
decrease was due to natural progression.  

As noted above, the veteran's loss of visual acuity has not 
been linked to his urticaria or right corneal scar.  As such, 
the evidence of a nexus between the veteran's current visual 
deterioration and his military service is limited to the 
veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Service connection for a disability manifested by 
deteriorating vision is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

